Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, as per claim 18, the second hook (15) having a concave side surface (the lower surface of 15) faces AWAY from the upwardly projecting hanger arms (17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites that the second hook (15) having a concave side surface (the lower surface of 15) faces away 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 1, the recitation “a plurality of vertical bodies having a top end, a bottom end and a central body” is vague and indefinite as to whether applicant means the vertical bodies collectively has the top end, bottom end, and a central body or does applicant means to say that each of the vertical bodies has the ends. Clarification required. Examiner has treated the claims as if applicant means to said that its each of the vertical bodies having a top end, bottom end, and a central body.  Similar vagueness rejections is made to independent claim 10.  Claims 2-9 and 11-18 are also rejected since they depend from rejected independent claims 1 and 10 respectively.  
Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
  
Claims 1, 4, 10, 13, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dente (US Publication no. 2007/0029355). Dente discloses a collapsible hanger (figure 4A) comprising: a plurality of vertical bodies (4) having a top end, a bottom end and a central body, wherein the top end has a rotatable connector (5) and the bottom end has at least one hook (see illustration below) and the central body having a plurality of upwardly projecting hanger arms (see illustration below), a hanger hook (15) having a rotatable connector on its base (44, figures 4A-4B); and a hub (16) having at least three cylindrical rotatable connector apertures (16A, figures 4A-4B and 44) for receiving the rotatable connector of the top end of the plurality of vertical bodies and the rotatable connector of the base of the hub.  

    PNG
    media_image1.png
    845
    1028
    media_image1.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US Patent no. 7810654). Wang discloses a hanger comprising: a vertical body (2) having a top end, a bottom end and a central body, wherein the top end has a hanger hook (3) and the bottom end has at least one hook (lowermost hook 14, figure 5) and the central body having a plurality of upwardly projecting hanger arms (intermediate hooks 14, figure 5).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dente (US Publication no. 2007/0029355) in view of Holmes (US Patent no. 9930984).  Dente discloses a collapsible hanger comprising all the claimed features of applicant’s device except for the vertical body with I-shaped cross section and wherein the plurality of vertical bodies further comprise an aperture along each of the plurality of upwardly projecting hanger arms.  Holmes discloses a garment hanger comprising vertical bodies (38 and 46, figure 3) and upwardly projection hanger arms ( 16 and 26) wherein the vertical body is of I-shaped cross section and wherein at least one aperture (figure 3) along each of the plurality of upwardly projection hanger arms (16 and 26, figure 1).  Provision of I-shaped cross-section in a hanger has the well-known advantage of strengthening the hanger and provision of aperture along the hanger arms has the well advantage of saving material.  It would have been obvious to one of ordinary skilled in the art to have modify Dente’s vertical bodies such that it is of I-shaped cross section and the hanger arms provided with aperture as taught by Holmes for the well-known advantages of strengthening the vertical body and to save material respectively.
s 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dente (US Publication no. 2007/0029355) in view of Morton, Jr.  (US Patent no. 4811475).  Dente discloses a collapsible hanger comprising all the claimed features of applicant’s device except for the hanger hook with front side being upside down L-shaped hanger hook; or  wherein the hanger hook further comprises an upside down U-shaped groove within the upside down L-shaped hanger hook.  Morton, Jr.  shows a display hanger apparatus comprising a hanger hook (26, figure 2) with upside down L-shaped hanger (30, figure 2) at a front side and an upside down U-shaped groove (28) within the upside down L-shaped hanger to define a snug seat (column 2, lines 15-20). It would have been obvious to one of ordinary skilled in the art to have modify the hanger hook of Dente such that it is of inverted L-shape with inverted shaped groove therein to define a snug seat as taught to be desirable by Morton, Jr.. 
Claims 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dente (US Publication no. 2007/0029355) in view of Morton, Jr.  (US Patent no. 4811475) as applied to claims 5 and 14 above, and further in view of Brown (US Patent no. 7377409).  Dente and Morton, Jr. combined discloses a collapsible hanger comprising all the claimed features of applicant’s device as discussed above except for wherein the back side of the hanger hook further comprises a second hook.
 Brown discloses a hanger apparatus comprising a hanger hook with first hook (2) on a front side and a second hook (5) on a back side so that a user can choose from one of the multiple hooks for convenient hanging of the apparatus (Column 2, lines 3-16) .   It would have been obvious to one of ordinary skilled in the art to have modify the hanger apparatus of Dente and Morton Jr. combined such that a second hook is provide 
Regarding claims 8, 9, and 17,  in the collapsible hanger combination of Dente, Morton, Jr. and Brown, Brown teaches wherein the second hook (5, figure 1) is an arc-shape wherein the concave side faces downward which in the Dente, Morton, and Brown combination would be facing toward the plurality of the upwardly projecting arms of Dente.  
Claims 7, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dente (US Publication no. 2007/0029355) in view of Morton, Jr.  (US Patent no. 4811475) as applied to claims 5 and 14 above, and further in view of Bell (US Patent no. 1333600).  Dente and Morton, Jr. combined discloses a collapsible hanger comprising all the claimed features of applicant’s device as discussed above except for wherein the back side of the hanger hook further comprises a second hook.  Bell teaches in a hanger assembly comprising hanger hook (21) on a front side and a second hook (17) on a back side for supporting additional items.   It would have been obvious to one of ordinary skilled in the art to have modify the hanger assembly of  Dente and Morton, Jr. combined such that a second hook is provided on the back side for supporting additional items on the back side as taught to be desirable by Bell.   
Regarding claim 18, in the collapsible hanger combination of Dente, Morton, Jr. and Bell, Bell teaches wherein the second hook (17) is an arc-shape (17) wherein the concave side faces away from the upwardly projecting arm (19).   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further demonstrate hanger assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Kh